Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 1 of 28 Page ID #:1303



   1
   2
   3                                                                       O
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   APARTMENT ASSOCIATION OF LOS      )   Case No. CV 20-05193 DDP (JEMx)
       ANGELES COUNTY, INC.,             )
  12                                     )
                         Plaintiff,      )   ORDER DENYING PLAINTIFF’S MOTION
  13                                     )   FOR PRELIMINARY INJUNCTION
            v.                           )
  14                                     )
       CITY OF LOS ANGELES, ET AL.,      )   [Dkt. 46]
  15                                     )
                         Defendants.     )
  16
  17
            Presently before the court is Plaintiff Apartment Association
  18
       of Los Angeles County, doing business as the Apartment Association
  19
       of Greater Los Angeles (“AAGLA”)’s Motion for Preliminary
  20
       Injunction.   Having considered the submissions of the parties and
  21
       heard oral argument, the court denies the motion and adopts the
  22
       following Order.1
  23
       I.   Background
  24
  25
            1
  26          The court has also considered submissions from amici curiae
       (1) National Housing Law Project (“NHLP”); (2) Professors Ananya
  27   Roy and Paul Ong, of the University of California, Los Angeles
       (“UCLA Scholars”); and (3) the Cities of Chicago, Albuquerque,
  28   Austin, Baltimore, Boston, Cambridge, Chelsea, Cincinnati,
       Columbus, Dayton, Gary, Santa Cruz, Santa Monica, Seattle, St.
       Paul, Oakland, Portland, Tucson, Somerville, and West Hollywood,
       and Santa Clara County (“Amici Governments”).
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 2 of 28 Page ID #:1304



   1        The COVID-19 global pandemic is the gravest public health
   2   crisis in over a century.     At present, the novel coronavirus has
   3   killed at least 230,000 Americans and infected over 9 million
   4   more.2   The true toll may never be known, but is likely
   5   significantly higher.    The Centers for Disease Control and
   6   Prevention (“CDC”), for example, estimates that the number of
   7   “excess deaths” in the United States is closer to 300,000.3
   8   Neither the State of California nor the City of Los Angeles have
   9   been spared from the ravages of COVID-19.        Nearly a million
  10   Californians have been infected, and nearly 18,000 have died.4
  11   Approximately 300,000 of those cases and 7,000 of those fatalities
  12   have occurred in the Los Angeles area.5
  13        Eight months into the pandemic, the City of Los Angeles
  14   remains in a state of emergency.      In accordance with
  15   recommendations from national, state, and local public health
  16   authorities, state and local officials have taken hitherto
  17   unthinkable steps to slow the spread of the virus.         For a time, all
  18   state and city residents were ordered to stay confined to their
  19   places of residence, with limited exceptions.6        Although
  20
  21        2
              See
       https://covid.cdc.gov/covid-data-tracker/?CDC AA refVal=https%3A%2F
  22   %2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fcases-updates%2Fcases-in
       -us.html#cases casesper100k
  23
            3
                See https://www.cdc.gov/mmwr/volumes/69/wr/mm6942e2.htm
  24
            4
                See https://www.cdph.ca.gov/Programs/OPA/Pages/NR20-293.aspx
  25
            5
              See
  26   http://dashboard.publichealth.lacounty.gov/covid19 surveillance das
       hboard/
  27
            6
              See
  28   https://covid19.ca.gov/stay-home-except-for-essential-needs/;

                                            2
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 3 of 28 Page ID #:1305



   1   restrictions have eased somewhat at present, many types of
   2   businesses and gathering places remain closed in Los Angeles,
   3   including movie theaters, bars, athletic fields, theme parks, gyms
   4   and fitness centers, museums, live performance venues, indoor
   5   restaurants, and “non-critical” offices.7       These measures, in
   6   conjunction with other coronavirus-related concerns, have had
   7   devastating economic consequences.       By one estimate, over 16
   8   million California households have lost employment income as a
   9   result of the coronavirus.8     Over the last six months, the
  10   unemployment rate in the Los Angeles area has ranged from 15 to 20
  11   percent.9
  12        Crises of national scope require national responses.
  13   Initially, the federal government rose to meet the economic
  14   challenge presented by the COVID crisis and passed the Coronavirus
  15   Aid, Relief and Economic Security Act (“CARES Act”), Pub. L. No.
  16   116-136.     Among the CARES Act’s provisions were (1) a one-time
  17   stimulus payment to taxpayers and (2) an additional $600 weekly
  18   payment to Americans collecting unemployment benefits.10        11
                                                                            Those
  19
            6
             (...continued)
  20   https://www.lamayor.org/sites/g/files/wph446/f/page/file/20200527%2
       0Mayor%20Public%20Order%20SAFER%20AT%20HOME%20ORDER%202020.03.19%20
  21   (REV%202020.05.27).pdf
  22        7
              See
       https://corona-virus.la/sites/default/files/inline-files/MO COVID-1
  23   9 What%27sOpen Updated%2020201007.pdf
  24        8
              See
       https://www.census.gov/data/tables/2020/demo/hhp/hhp14.html
  25
            9
                 See https://www.bls.gov/eag/eag.ca losangeles md.htm
  26
            10
              See
  27   https://home.treasury.gov/policy-issues/cares/assistance-for-americ
       an-workers-and-families;
  28                                                        (continued...)

                                            3
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 4 of 28 Page ID #:1306



   1   additional unemployment payments expired, however, at the end of
   2   July, and Congress has not provided for further stimulus payments
   3   or other assistance to the American people.        But the crisis has not
   4   abated.    As the pandemic has worsened, its economic consequences
   5   have persisted.
   6        These economic impacts have, unsurprisingly, affected the
   7   ability of many residential tenants to make rent payments.
   8   Somewhere between one million and 1.4 million California households
   9   are behind on their rent.12    Approximately 14% of renter households
  10   in Los Angeles County are behind on rent, largely due to the
  11   effects of the pandemic on employment.13       These households include
  12   over 450,000 people in the City of Los Angeles.14
  13        As the CDC has explained, the novel coronavirus “spreads very
  14   easily and sustainably between people who are in close contact with
  15   one another . . . .”15    “[H]ousing stability helps protect public
  16
            10
             (...continued)
  17   https://www.edd.ca.gov/about edd/coronavirus-2019/cares-act.htm
  18        11
              Undocumented immigrants, including those who pay federal
       taxes with an Individual Taxpayer Identification Number, are not
  19   eligible for one-time stimulus payments, nor are United States
       citizens who are married to and file taxes jointly with
  20   undocumented spouses. See, e.g., Amador v. Mnuchin, No. CV
       ELH-20-1102, 2020 WL 4547950, at *4 (D. Md. Aug. 5, 2020). Many
  21   vulnerable renters in Los Angeles are concentrated in immigrant
       neighborhoods. (UCLA Scholars brief at 7.)
  22
            12
              See
  23   https://www.census.gov/data/tables/2020/demo/hhp/hhp14.html
  24        13
                 See UCLA Scholars brief at 4:10-11.
  25        14
                 Id. at 5:12.
  26        15
              See Dep’t of Health and Human Serv.’s, Centers for Disease
       Control and Prevention, Temporary Halt in Residential Evictions to
  27   Prevent the Further Spread of
       COVID-19, https://www.govinfo.gov/content/pkg/FR-2020-09-04/pdf/202
  28                                                        (continued...)

                                            4
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 5 of 28 Page ID #:1307



   1   health because homelessness increases the likelihood of individuals
                                                   16
   2   moving into congregate settings . . .”           Thus, “[i]n the context
   3   of a pandemic, eviction moratoria – like quarantine, isolation, and
   4   social distancing – can be an effective public help measure
   5   utilized to prevent the spread of communicable disease,” and
   6   “facilitate self-isolation by people who become ill or who are at
   7   risk for severe illness from COVID-19.”17
   8          Recognizing that “[t]he COVID-19 pandemic threatens to
   9   undermine housing security and generate unnecessary displacement of
  10   City residents,” the City of Los Angeles adopted, among other
  11   measures, Ordinance 186606 (“the Eviction Moratorium,” “City
  12   Moratorium,” or “Moratorium”).      The Moratorium “temporarily
  13   prohibits evictions of residential and commercial tenants for
  14   failure to pay rent due to COVID-19, and prohibits evictions of
  15   residential tenants during the emergency for no-fault reasons, for
  16   unauthorized occupants or pets, and for nuisances related to COVID-
  17   19.”    (Plaintiff’s Request for Judicial Notice, Ex. 3 at 2.)
  18   Landlords may continue to seek to evict tenants for other reasons,
  19   and do not run afoul of the Moratorium at all if they seek to evict
  20   a tenant on the basis of a good faith belief that the tenant does
  21   not qualify for the Moratorium’s protections.18        (Id. at 3, 4).
  22
  23          15
             (...continued)
       0-19654.pdf
  24
              16
                   Id.
  25
              17
                   Id.
  26
              18
              The Moratorium also creates a private right of action for
  27   residential tenants against landlords for certain violations, but
       only after written notice to the landlord and a fifteen day window
  28   to cure the alleged violation. (Moratorium at 4-5.)

                                            5
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 6 of 28 Page ID #:1308



   1        The Moratorium’s prohibition of evictions for COVID-related
   2   unpaid rent extends for twelve months after the expiration of the
   3   local emergency.19   (Id. at 3.)    In other words, tenants have one
   4   year after the end of the emergency to make any rent payments that
   5   were missed as a result of COVID, including as a result of
   6   workplace closures, health care expenses, child care expenses due
   7   to school closures, “or other reasonable expenditures stemming from
   8   government-ordered emergency measures.”20       (Id.)   The Moratorium
   9   explicitly states, however, that it does not “eliminate[] any
  10   obligation to pay lawfully charged rent.”        (Id. at 4.)    If, at the
  11   end of the one year grace period, a tenant still owes rent that
  12   came due during the emergency period, a landlord may seek to evict
  13   for that unpaid rent.    Landlords may not, however, charge late fees
  14   or interest for missed rent during the emergency or twelve month
  15   grace period.   (Id. at 3.)
  16        Plaintiff AAGLA is comprised of thousands of owners and
  17   managers of rental housing units, including over 55,000 properties
  18   within the City of Los Angeles.      Plaintiff’s Third Amended
  19   Complaint (“TAC”) alleges that the City Eviction Moratorium and
  20   Rent Freeze Ordinance violate landlords’ rights under the Contract
  21   Clause of the Constitution, as well as the Due Process Clause,
  22
  23
  24        19
              The City also adopted Ordinance No. 186607 (the “Rent
       Freeze Ordinance”), which prohibits rent increases on units subject
  25   to existing rent control provisions for a similar twelve-month
       period following the end of the COVID emergency. (Plaintiff’s RJN,
  26   Ex. 4 at 21.)
  27        20
              As discussed in further detail below, this grace period
       will, by operation of state law, expire no later than March 1,
  28   2022. See California Assembly Bill 3088 § 1179.05(a)(2)(A).

                                            6
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 7 of 28 Page ID #:1309



   1   Takings Clause, and Tenth Amendment.       Plaintiff now moves for a
   2   preliminary injunction on the basis of the TAC’s first two claims.
   3   II.   Legal Standard
   4         A private party seeking a preliminary injunction must show
   5   that: (i) it is likely to succeed on the merits; (ii) it will
   6   suffer irreparable harm in the absence of preliminary relief; (iii)
   7   the balancing of the equities between the parties that would result
   8   from the issuance or denial of the injunction tips in its favor;
   9   and (iv) an injunction will be in the public interest.          Winter v.
  10   Natural Resources Def. Council, 555 U.S. 7, 20 (2008).          Preliminary
  11   relief may be warranted where a party: (i) shows a combination of
  12   probable success on the merits and the possibility of irreparable
  13   harm; or (ii) raises serious questions on such matters and shows
  14   that the balance of hardships tips in favor of an injunction.           See
  15   Arcamuzi v. Continental Air Lines, Inc., 819 F.2d 935, 937 (9th
  16   Cir. 1987). “These two formulations represent two points on a
  17   sliding scale in which the required degree of irreparable harm
  18   increases as the probability of success decreases.”         Id.; see also
  19   hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 992 (9th Cir.
  20   2019).     Under both formulations, the party must demonstrate a “fair
  21   chance of success on the merits” and a “significant threat of
  22   irreparable injury” absent the requested injunctive relief.21
  23   Arcamuzi, 819 F.2d at 937.
  24   III. Discussion
  25
  26         21
               Even under the “serious interests” sliding scale test, a
       plaintiff must satisfy the four Winter factors and demonstrate
  27   “that there is a likelihood of irreparable injury and that the
       injunction is in the public interest.” Alliance for the Wild
  28   Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                            7
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 8 of 28 Page ID #:1310



   1        A.   Likelihood of Success on the Merits
   2        AAGLA contends that the Eviction Moratorium and the Rent
   3   Freeze Ordinance run afoul of the Contract Clause’s prescription
   4   that states shall not pass “any Law impairing the Obligation of
   5   Contracts.”   U.S. Const., Art. I, § 10.      Although this language “is
   6   facially absolute, its prohibition must be accommodated to the
   7   inherent police power of the State to safeguard the vital interests
   8   of its people.”    Energy Reserves Grp., Inc. v. Kansas Power & Light
   9   Co., 459 U.S. 400, 410 (1983) (internal quotation marks omitted).
  10   “The constitutional question presented in the light of an emergency
  11   is whether the power possessed embraces the particular exercise of
  12   it in response to particular conditions.”        Home Bldg. & Loan Ass’n
  13   v. Blaisdell, 290 U.S. 398, 426 (1934).       Thus, to determine whether
  14   the Eviction Moratorium runs afoul of the Contract Clause, this
  15   Court must examine (1) whether the law “operate[s] as a substantial
  16   impairment of a contractual relationship,” (2) whether the City
  17   “has a significant and legitimate public purpose” in enacting the
  18   moratorium, and (3) whether the “adjustment” of the rights of the
  19   contracting parties is “based upon reasonable conditions and is of
  20   a character appropriate to the public purpose justifying the
  21   legislation’s adoption.”     Energy Reserves, 459 U.S. at 411-12
  22   (alterations omitted); see also Sveen v. Melin, 138 S. Ct. 1815,
  23   1821 (2018) (combining public purpose and reasonableness
  24   inquiries).   Here, although AAGLA concedes that the Eviction
  25   Moratorium is motivated by a legitimate public purpose, it
  26
  27
  28

                                            8
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 9 of 28 Page ID #:1311



   1   nevertheless contends that the moratorium substantially and
   2   unreasonably impairs landlords’ contract rights.22
   3             1.   Substantial Impairment
   4        Whether a law substantially impairs a contractual relationship
   5   depends upon “the extent to which the law undermines the
   6   contractual bargain, interferes with a party’s reasonable
   7   expectations, and prevents the party from safeguarding or
   8   reinstating his rights.”23    Sveen, 138 S. Ct. at 1822.       AAGLA
   9   asserts that the Eviction Moratorium deprives landlords of the
  10   “primary enforcement mechanism embodied in residential leases,” and
  11   that such mechanisms are “the heart of what the Supreme Court has
  12   held must be protected under the Contract Clause.”         (Memorandum in
  13   support of motion at 22:4-7.)      This argument is premised upon
  14   several mischaracterizations.      First, notwithstanding AAGLA’s
  15   description of eviction as the “primary” enforcement mechanism of a
  16   rental contract, the Eviction Moratorium does not deprive landlords
  17   of their contract remedies.     The Moratorium does not excuse tenants
  18   from their contractual obligations to pay rent, and landlords
  19   remain free to sue in contract for back rent owed.
  20        Second, the Blaisdell court, contrary to AAGLA’s
  21   representation, did not state that contract enforcement measures
  22   are sacrosanct.    Although the Court did recount its prior
  23
            22
               Because the Rent Freeze Ordinance is less burdensome than
  24   the Eviction Moratorium, the discussion of the former is subsumed
       within that of the latter, herein.
  25        23
               AAGLA asserts that an impairment is substantial “if it
       deprives a private party of an important right, thwarts performance
  26   of an essential term, defeats the expectations of the parties, or
       alters a financial term.” S. California Gas Co. v. City of Santa
  27   Ana, 336 F.3d 885, 890 (9th Cir. 2003) (internal citations
       omitted). That slightly looser standard applies, however, to
  28   public contracts. Id.

                                            9
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 10 of 28 Page ID #:1312



   1   observation in Von Hoffman v. City of Quincy, 71 U.S. 535, 551
   2   (1866), that “[n]othing can be more material to the obligation [of
   3   a contract] than the means of enforcement,” the Court explained, in
   4   the very same paragraph, that the Von Hoffman court itself limited
   5   its “general statement” with the observation that “it is competent
   6   for the States to change the form of the remedy, or to modify it
   7   otherwise, as they may see fit, provided no substantial right
   8   secured by the contract is thereby impaired. . . .          Every case must
   9   be determined upon its own circumstances.”        Blaisdell, 290 U.S. at
  10   430 (internal quotation marks omitted).24       Indeed, the Court went
  11   on to reject the very argument raised by AAGLA here.
  12        [I]t does not follow that conditions may not arise in which
            a temporary restraint of enforcement may be consistent with
  13        the spirit and purpose of the constitutional provision and
            thus be found to be within the range of the reserved power
  14        of the state to protect the vital interests of the
            community. It cannot be maintained that the constitutional
  15        prohibition should be so construed as to prevent limited
            and   temporary   interpositions   with   respect  to   the
  16        enforcement of contracts if made necessary by a great
            public calamity such as fire, flood, or earthquake. ***
  17        And, if state power exists to give temporary relief from
            the enforcement of contracts in the presence of disasters
  18        due to physical causes such as fire, flood, or earthquake,
            that power cannot be said to be nonexistent when the urgent
  19        public need demanding such relief is produced by other and
            economic causes.
  20
       Blaisdell, 290 U.S. at 439.
  21
            That said, it would be difficult to conclude that the
  22
       Moratorium does not, at a minimum, significantly interfere with
  23
       landlords’ reasonable expectations.       The reasonableness of a
  24
       party’s expectations will depend, to a significant extent, on the
  25
  26        24
              The Blaisdell court further explained that none of the
       cases it cited, including Von Hoffman, were “directly applicable,”
  27   and that “broad expressions contained in some of these opinions
       went beyond the requirements of the decision, and are not
  28   controlling.” Blaisdell, 290 U.S. at 434.

                                            10
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 11 of 28 Page ID #:1313



   1   degree of regulation in the relevant industry.         See Energy
   2   Reserves, 459 U.S. at 413; Allied Structural Steel Co. v. Spannaus,
   3   438 U.S. 234, 242 n.13 (1978); Snake River Valley Elec. Ass’n v.
   4   PacifiCorp, 357 F.3d 1042, 1051 n.9 (9th Cir. 2004).          AAGLA
   5   concedes, as it must, that the landlord-tenant relationship has
   6   long been subject to extensive regulation.        See, e.g., 42 U.S.C. §
   7   3604; Cal. Civ. Code § 1942.4.      Several courts, examining Contract
   8   Clause challenges to eviction moratoria in other locales, have
   9   relied upon this history of regulation to conclude that eviction
  10   moratoria are relatively minor alterations to existing regulatory
  11   frameworks, and therefore do not interfere with landlords’
  12   reasonable expectations.     See, e.g., HAPCO v. City of Philadelphia,
  13   C.A. No. 20-3300, 2020 WL 5095496, *7-8 (E.D. Pa. Aug. 28, 2020);
  14   Auracle Homes, LLC v. Lamont, No. 3:20-cv-00829 (VAB), 2020 WL
  15   4558682, *17 (D. Conn. Aug. 7, 2020); Elmsford Apt. Assocs., LLC v.
  16   Cuomo, No. 20-cv-4062 (CM), 2020 WL 3498456, *1 (S.D.N.Y. June 29,
  17   2020).
  18        This Court respectfully concludes that the scope and nature of
  19   the COVID-19 pandemic, and of the public health measures necessary
  20   to combat it, have no precedent in the modern era, and that no
  21   amount of prior regulation could have led landlords to expect
  22   anything like the blanket Moratorium.       See Baptiste v. Kennealy,
  23   No. 1:20-CV-11335-MLW, 2020 WL 5751572, at *16 (D. Mass. Sept. 25,
  24   2020) (“[T]he court finds that a reasonable landlord would not have
  25   anticipated a virtually unprecedented event such as the COVID-19
  26   pandemic that would generate a ban on even initiating eviction
  27   actions against tenants who do not pay rent and on replacing them
  28   with tenants who do pay rent.”).       This Court cannot ignore the

                                            11
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 12 of 28 Page ID #:1314



   1   possibility that some landlords may face, at the very least, the
   2   prospects of reduced cash flow and time value of missed rent
   3   payments and increased wear and tear on rental properties, and that
   4   these effects were, at least in terms of degree, unforeseeable.               At
   5   this stage, therefore, the court concludes that AAGLA is likely to
   6   succeed in showing a substantial impairment of its contractual
   7   rights.25
   8               2.   Reasonableness
   9        No party disputes that the Moratorium was enacted in pursuit
  10   of a legitimate public purpose.       The next question, therefore, “is
  11   whether the adjustment of the rights and responsibilities of
  12   contracting parties is based upon reasonable conditions and is of a
  13   character appropriate to the public purpose justifying the
  14   legislation’s adoption.”     Energy Reserves, 459 U.S. at 412 (quoting
  15   United States Trust Co. of New York v. New Jersy, 431 U.S. 1, 22
  16   (1977) (internal quotation marks and alterations omitted)).
  17   “Unless the State itself is a contracting party, ... courts
  18   properly defer to legislative judgment as to the necessity and
  19   reasonableness of a particular measure.”        Id. at 412-13 (internal
  20   quotation marks omitted).
  21
  22        25
              This is not to say, of course, that further factual
       development could not affect the court’s conclusion. In Baptiste,
  23   for example, the court found it “not possible to determine
       conclusively the extent of the impairment of plaintiffs’
  24   contractual right to evict” because of factual uncertainties
       regarding the temporal extent of Massachusetts’ eviction
  25   moratorium. Baptiste, 2020 WL 5751572, at *17. That particular
       concern is less salient here, as the Moratorium’s limitation on
  26   evictions will persist for at least one year from today, and likely
       until March 2022. Further factual development, however, such as on
  27   the question whether landlords are able, in practice, to secure
       their contractual rights without recourse to eviction, could yet
  28   affect the substantial impairment question.

                                            12
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 13 of 28 Page ID #:1315



   1        Notwithstanding the Supreme Court’s prescription, AAGLA urges
   2   this Court to set aside the City’s determination that the
   3   Moratorium is necessary to protect public health, life, and
   4   property, and to conclude that the law is not a reasonable means of
   5   achieving its stated end.26     AAGLA’s argument rests largely upon
   6   unsupported factual assertions and a misreading of Supreme Court
   7   precedent.     First, AAGLA asserts, without citation to any source,
   8   that “there is no need for the Ordinances now . . ., with COVID
   9   cases decreasing . . . .”      (Reply at 16:18-19.)     It is unclear to
  10   the court whether that representation has been true at any point
  11   since the onset of the pandemic.27        But even assuming that COVID
  12   cases were decreasing at the time of writing, that is most
  13   definitely not the case now, as fall wanes and winter approaches.28
  14        Necessity aside, AAGLA primarily argues that, under Blaisdell,
  15   no “government entity, even in an acute and sustained economic
  16   emergency, may excuse tenants from paying a reasonable amount of
  17   rent contemporaneous with occupancy as a condition to avoiding
  18   eviction.”29    (Mem. in support at 24:18-19 (emphasis omitted).)
  19   AAGLA misreads Blaisdell, and subsequent cases interpreting it.
  20
  21
  22        26
               See Moratorium at 2.
            27
               See
  23   https://covid.cdc.gov/covid-data-tracker/#trends totalandratecases
            28
               See
  24   https://covid.cdc.gov/covid-data-tracker/#trends dailytrendscases
            29
               As discussed in further detail below, in the context of the
  25   irreparable harm analysis, this position is somewhat surprising in
       light of AAGLA’s argument that a separate, statewide eviction
  26   moratorium is more reasonable than the City Ordinance, and that “we
       can certainly assume that the state law is constitutional.” As
  27   discussed below, that state law, like the Moratorium, prohibits
       evictions for COVID-related nonpayment of rent, even where a tenant
  28   has paid no rent for a period of as much as eleven months.

                                            13
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 14 of 28 Page ID #:1316



   1        In 1933, in the midst of a state of economic emergency brought
   2   on by the Great Depression, Minnesota passed the “Mortgage
   3   Moratorium Law.”    Blaisdell, 290 U.S. at 416.       The Mortgage
   4   Moratorium Law automatically extended the period of redemption from
   5   foreclosure sales for thirty days, and empowered county courts to
   6   grant “just and equitable” further extensions, during which
   7   mortgagee-purchasers would be unable to take possession or obtain
   8   title.    Id.   In Blaisdell, defaulting mortgagors obtained a two
   9   year extension of the redemption period, subject to the condition
  10   that they make payments equal to the reasonable rental value of the
  11   property.    Id. at 420.   The mortgagee, a building and loan
  12   association, contended that the Mortgage Moratorium Law violated
  13   the Contract Clause, Due Process Clause, and Equal Protection
  14   Clause of the Fourteenth Amendment.        Id. at 416.
  15        The Supreme Court, focusing on the Contract Clause,
  16   disagreed.30    Id. at 447-48.   In so concluding, the Court observed
  17   that (1) a state of emergency existed, (2) the moratorium was
  18   addressed to “the protection of a basic interest of society” rather
  19   than to the benefit of particular individuals, (3) the moratorium’s
  20   relief could only be “of a character appropriate to the emergency,
  21   and could only be granted upon reasonable conditions,” (4) the
  22   moratorium, on balance, met that reasonableness requirement, and
  23   (5) the legislation was temporary.        Id. at 447; see also Allied
  24   Structural Steel, 438 U.S. at 242.        In finding the conditions
  25   imposed by the Minnesota Moratorium Law reasonable on balance, the
  26   Blaisdell court looked to several of the moratorium’s provisions.
  27
            30
               “No State shall . . . pass any . . . Law impairing the
  28   Obligation of Contracts.” U.S.Const., Art. I, § 10.

                                            14
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 15 of 28 Page ID #:1317



   1   Blaisdell, 290 U.S. at 445-46; Allied Structural Steel, 438 U.S. at
   2   243.    The relevant conditions included (1) a continuation of the
   3   mortgage indebtedness, (2) the continued validity of the
   4   mortgagee’s right to title or a deficiency judgment, (3) the
   5   mortgagor’s obligation to pay the reasonable rental value, and (4)
   6   the fact that most mortgagees were corporations and banks “not
   7   seeking homes or the opportunity to engage in farming.”          Id.
   8          According to AAGLA, the Blaisdell court’s inclusion of
   9   reasonable rental value as a factor relevant to the reasonableness
  10   of the Mortgage Moratorium Law was tantamount to a requirement that
  11   any “adjustment” of rights relating to tenancy or occupancy include
  12   rent payments.    For support, AAGLA points to the Supreme Court’s
  13   subsequent pronouncement in Allied Structural Steel that “[t]he
  14   Blaisdell opinion [] clearly implied that if the Minnesota
  15   moratorium legislation had not possessed the characteristics
  16   attributed to it by the Court, it would have been invalid under the
  17   Contract Clause of the Constitution.”       Allied Structural Steel, 438
  18   U.S. at 242.    The characteristics to which the Allied Structural
  19   Steel court referred, however, were not the provisions bearing on
  20   the reasonableness of the Mortgage Moratorium Law, but rather the
  21   five broader considerations, of which reasonableness was but one.
  22   Id.    As the Court explained,
  23          In upholding the state mortgage moratorium law, the
              [Blaisdell] Court found five factors significant. First,
  24          the state legislature had declared in the Act itself that
              an emergency need for the protection of homeowners existed.
  25          Second, the state law was enacted to protect a basic
              societal interest, not a favored group. Third, the relief
  26          was appropriately tailored to the emergency that it was
              designed to meet. Fourth, the imposed conditions were
  27          reasonable. And, finally, the legislation was limited to
              the duration of the emergency.
  28

                                            15
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 16 of 28 Page ID #:1318



   1   Id. (internal citations omitted) (emphasis added).          Thus, although
   2   the Blaisdell court might conceivably have reached a different
   3   conclusion in the absence of a reasonable rent requirement, it did
   4   not go so far as AAGLA would suggest.       Furthermore, the Supreme
   5   Court has explained that, to the extent any of its post-Blaisdell
   6   decisions did impose any specific limitations on legislatures’
   7   powers vis-à-vis contracts, “[l]ater decisions abandoned these
   8   limitations as absolute requirements.”        U.S. Trust, 431 U.S. at 22
   9   n.19.     Instead, specific requirements, including such a seemingly
  10   fundamental consideration as the existence of an emergency, are
  11   “subsumed in the overall determination of reasonableness.”           Id.
  12   “Undoubtedly the existence of an emergency and the limited duration
  13   of a relief measure are factors to be assessed in determining the
  14   reasonableness of an impairment, but [even] they cannot be regarded
  15   as essential in every case.”      Id.
  16        In the absence of any specific prerequisite for
  17   reasonableness, let alone a requirement that the Moratorium provide
  18   for rent payments to landlords, this Court will defer to the City
  19   Council’s weighing of the interests at stake.         In so doing, the
  20   court joins at least four other courts that have found eviction
  21   moratoria reasonable in light of the COVID-19 pandemic at the
  22   preliminary injunction stage, notwithstanding the lack of any
  23   provision for partial rent payments.       See Baptiste, 2020 WL
  24   5751572, at *19;    HAPCO, 2020 WL 5095496, at *10; Auracle, 2020 WL
  25   4558682, at *18-19; Elmsford, 2020 WL 3498456, at *15.31        32


  26
            31
              To be sure, although all four of these cases involve
  27   eviction moratoria with no partial rent requirement, the moratoria
       at issue differ in their particulars from each other and from the
  28                                                        (continued...)

                                            16
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 17 of 28 Page ID #:1319



   1   Notably, here, as in Blaisdell, the Moratorium is addressed to
   2   protect a basic societal need, is temporary in nature, does not
   3   disturb landlords’ ability to obtain a judgment for contract
   4   damages, does not absolve tenants of any obligation to pay any
   5   amount of rent, does not appear to impact landlords’ ability to
   6   obtain housing, and     was implemented in the context of a state of
   7   emergency.   Indeed, the current emergency is arguably more serious
   8   than that brought on by the Great Depression, coupling, as it does,
   9   the consequences of economic catastrophe with a serious, and
  10   worsening, threat to public health.
  11        AAGLA makes much of the fact that the Moratorium does not
  12   require tenants affected by COVID-19 to make an affirmative
  13   declaration to that effect.      Although such a requirement would
  14   certainly make it more difficult for ill-intentioned, financially
  15   secure tenants to game the Moratorium, landlords remain free to
  16   seek to evict such nonpaying tenants, so long as there exists a
  17   good faith basis to believe that the tenant falls outside the
  18   Moratorium’s protections.      (Moratorium at 2.)     There does not
  19   appear to this Court to be anything inherently unreasonable about
  20   the City Council’s decision to spare legitimately-impacted tenants
  21   the burden of attestation.
  22
  23
            31
               (...continued)
  24   Moratorium here. Of the four moratoria at issue in the cited
       cases, the City’s Moratorium is most akin to the City of
  25   Philadelphia’s, discussed in HAPCO, 2020 WL 5095496, at *2-4.
            32
                The Elmsford court converted a motion for a preliminary
  26   injunction into a motion for summary judgment, and, strictly
       speaking, did not reach the reasonableness question because it
  27   concluded, as a matter of law, that New York’s eviction moratorium
       did not substantially impair landlords’ contractual rights.
  28   Elmsford, 2020 WL 3498456, at *15.

                                            17
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 18 of 28 Page ID #:1320



   1        Lastly, although the Moratorium does not mandate that tenants
   2   pay a reasonable, or any, amount of rent, neither has the City
   3   Council simply thrown landlords to the wolves.         Along with the
   4   Moratorium and other coranavirus-related measures, the City
   5   implemented an Emergency Rental Assistance Program (“ERAS”), which
   6   will provide over $100 million in rental assistance payments to
   7   approximately 50,000 low-income households by the end of this year.
   8   (City Request for Judicial Notice, Ex. Y.)        This rent subsidy “will
   9   be a grant paid directly to the tenant’s landlord . . . .”           (Id. at
  10   5-6 (emphasis added).)     The ERAS program does not impose any
  11   requirements on landlords beyond those already implemented by the
  12   Moratorium and the Rent Freeze Ordinance.        (Id.)   Although it is
  13   unlikely that the ERAS program will be sufficient to make up the
  14   entire shortfall of rent owed to AAGLA’s members, the amount is not
  15   insignificant, and is at the very least indicative of the City
  16   Council’s reasoned balancing of competing interests, including
  17   those of tenants, landlords, and the public health.33
  18
            33
              AAGLA’s Due Process claim fails for these same reasons.
  19   “Substantive due process provides no basis for overturning validly
       enacted state statutes unless they are clearly arbitrary and
  20   unreasonable, having no substantial relation to the public health,
       safety, morals, or general welfare.” Spoklie v. Montana, 411 F.3d
  21   1051, 1059 (9th Cir. 2005) (internal quotation marks omitted). The
       Moratorium clearly meets this relatively low bar. Despite AAGLA’s
  22   urging, this Court does not read Block v. Hirsh, 256 U.S. 135, 155
       (1921) to create some different standard for cases involving
  23   regulation of rents. Indeed, AAGLA’s argument appears to be no
       more than a due process recasting of its “reasonable rental value”
  24   theory. The court in Block, as in Blaisdell, conducted a
       reasonableness analysis to determine whether the District of
  25   Columbia Rents Act “goes too far.” Block, 256 U.S. at 156.
       Although the fact that “[m]achinery is provided to secure the
  26   landlord a reasonable rent” was a relevant factor in that due
       process analysis, the existence of such “machinery” is not a
  27   prerequisite to constitutional validity, any more than is
       “reasonable rent” in the Contract Clause context. Id. at 157.
  28                                                        (continued...)

                                            18
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 19 of 28 Page ID #:1321



   1        Thus, even though the court is persuaded that AAGLA will be
   2   able to show that the Moratorium substantially impairs landlords’
   3   contract rights, AAGLA is not likely to succeed on its Contract
   4   Clause claim because any such impairment appears, at this stage, to
   5   be eminently reasonable under the extraordinary circumstances.34
   6        B.    Irreparable harm
   7        A plaintiff seeking a preliminary injunction must demonstrate
   8   not just a possibility, but a likelihood of irreparable harm.
   9   Winter, 555 U.S. at 22; Alliance for the Wild, 632 F.3d at 1135.
  10   Although AAGLA asserts that irreparable harm can be presumed in the
  11   context of constitutional violations, the Ninth Circuit has
  12   cautioned that the irreparable harm requirement does not “collapse
  13
            33
               (...continued)
  14   Indeed, the Blaisdell court, having concluded that there was no
       Contract Clause violation, summarily disposed of a corresponding
  15   due process claim. Blaisdell, 290 U.S. at 448-49. (“We are of the
       opinion that the Minnesota statute . . . does not violate the
  16   contract clause . . . . Whether the legislation is wise or unwise
       as a matter of policy is a question with which we are not
  17   concerned. What has been said on that point is also applicable to
       the contention presented under the due process clause.”) (citing
  18   Block) (emphasis added).
            34
                As suggested above, nothing in this Order shall be read to
  19   suggest that further litigation of this matter could not affect the
       Court’s conclusions. See note 25, above. Although the Court finds
  20   the Moratorium reasonable on balance at this stage of proceedings,
       the rationales for each of the Moratorium’s various provisions are
  21   not all equally apparent. For example, it stands to reason that
       economic difficulties will lead to some consolidation of households
  22   and an increase in the number of inhabitants in some units, and
       that to evict that entire expanded household would have serious
  23   public health consequences. And it may well be that, absent a
       prohibition on interest and late fees, tenants might “self-evict”
  24   rather than incur additional debt. (Intervenors’ brief at 20
       (citing HAPCO, 2020 WL 5095496, at * 12)). This Court will not
  25   second-guess the City’s apparent conclusion that the risk of such
       outcomes warrants a temporary suspension of interest charges, or
  26   that impacted renters should not be penalized in the form of late
       fees for missed payments that are, by definition, attributable to
  27   the current emergency. It remains to be seen, however, whether a
       blanket prohibition on pet-related evictions in fact promotes, or
  28   can reasonably be assumed to protect, public safety.

                                            19
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 20 of 28 Page ID #:1322



   1   into the merits question,” even where a plaintiff demonstrates a
   2   likelihood of success on the merits of a constitutional claim.
   3   Cuviello v. City of Vallejo, 944 F.3d 816, 831 (9th Cir. 2019).               At
   4   the same time, however, the court has stated that certain
   5   constitutional violations, including First Amendment violations and
   6   unlawful detentions without due process, “unquestionably”
   7   constitute irreparable harm.      See, e.g., Klein v. City of San
   8   Clemente, 584 F.3d 1196, 1207 (9th Cir. 2009) (First Amendment);
   9   Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017) (Due
  10   Process).   Even assuming that economic injuries could also rise to
  11   the level of irreparable harm, this Court need not resolve this
  12   apparent tension because, for the reasons stated above, AAGLA has
  13   not demonstrated a likelihood of success on the merits of its
  14   constitutional claims.
  15          AAGLA argues further that it is likely to suffer irreparable
  16   harm because, in the absence of injunctive relief, “tenants may
  17   simply live rent-free for the foreseeable future, without providing
  18   any documentation to their landlords.”        (Mem. in support at 19:18-
  19   19.)   Although at first glance, it is somewhat unclear how
  20   landlords could possibly be irreparably harmed by the possibility
  21   of a temporary delay in rent payments “for the foreseeable future,”
  22   AAGLA’s reply makes clear that its theory of irreparable harm is
  23   that landlords have “no realistic chance of being paid . . . .”
  24   (Reply at 25:24.)    It has long been established, however, “that
  25   economic injury alone does not support a finding of irreparable
  26   harm, because such injury can be remedied by a damage award.”
  27   Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc.,
  28   944 F.2d 597, 603 (9th Cir. 1991) (citing

                                            20
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 21 of 28 Page ID #:1323



   1   Los Angeles Memorial Coliseum Comm’n v. National Football League,
   2   634 F.2d 1197, 1202 (9th Cir.1980); see also Goldie’s Bookstore,
   3   Inc. v. Superior Court of State of Cal., 739 F.2d 466, 471 (9th
   4   Cir. 1984) (“Mere financial injury, however, will not constitute
   5   irreparable harm if adequate compensatory relief will be available
   6   in the course of litigation.”).       Indeed, the Ninth Circuit has
   7   relied upon that principle in denying a preliminary injunction,
   8   even when the economic injury at issue stemmed from an alleged
   9   constitutional violation.      Amwest Sur. Ins. Co. v. Reno, 52 F.3d
  10   332 (9th Cir. 1995) (unpublished disposition).
  11          AAGLA contends that, notwithstanding the Ninth Circuit’s
  12   pronouncements, economic harm may be irreparable where there is a
  13   significant risk that damages will never be collected.          (Reply at
  14   25.)   Some courts, including this one, have occasionally found
  15   irreparable harm where a plaintiff seeks monetary damages from a
  16   defendant that is, or is likely to become, insolvent or may
  17   dissipate assets to avoid judgment.       See, e.g., DirecTV, LLC v. E&E
  18   Enterprises Glob., Inc., No. 17-06110-DDP-PLA, 2017 WL 4325585, at
  19   *5 (C.D. Cal. Sept. 25, 2017); Aliya Medcare Fin., LLC v. Nickell,
  20   No. CV1407806MMMSHX, 2014 WL 12526382, at *5 (C.D. Cal. Nov. 26,
  21   2014); Laguna Commercial Capital, LLC v. Se. Texas EMS, LLC, No. CV
  22   11-09930 MMM PLAX, 2011 WL 6409222, at *6 (C.D. Cal. Dec. 21,
  23   2011).   Those cases, however, bear little resemblance to the
  24   instant suit.    Here, AAGLA seeks only declaratory and injunctive
  25   relief, not monetary damages.      AAGLA does not cite, nor is this
  26   Court aware of, any authority for the proposition that an imminent
  27   irreparable harm exists simply because a plaintiff may be unable to
  28   collect a monetary judgment against some unascertained third party

                                            21
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 22 of 28 Page ID #:1324



   1   at the conclusion of some unrelated, separate suit that has yet to,
   2   and may never, be filed in the first instance.         AAGLA’s reliance on
   3   Baptiste is also misplaced.      Although the Baptiste court did opine
   4   that landlords’ contract remedies “will often be illusory” because
   5   tenants may be judgment-proof, it did so in the course of the
   6   substantial impairment analysis, and not as part of an irreparable
   7   harm inquiry.     Baptiste, 2020 WL 5751572, at *16.
   8        Although monetary losses alone cannot, in this context,
   9   constitute irreparable harm, foreclosure theoretically could, as
  10   landlords’ properties are unique.         See Sundance Land Corp. v. Cmty.
  11   First Fed. Sav. & Loan Ass’n, 840 F.2d 653, 661 (9th Cir. 1988).
  12   Here, however, AAGLA has failed to demonstrate a likelihood, as
  13   opposed to a mere possibility, that landlords are in imminent
  14   danger of losing their properties to foreclosure.         AAGLA has
  15   admittedly submitted declarations from only “a few” of its member
  16   landlords, only two of whom make any reference to mortgage
  17   difficulties.35    (Mem. in support at 16-17.)      One declarant states
  18   that four of twelve units he and his wife manage are not paying
  19   rent, but the declarant does not indicate that he is unable to make
  20   mortgage payments.36    (Declaration of Fred Smith ¶¶ 4,6.)        Although
  21
  22        35
               Of the other two declarants, only one mentions a mortgage
       at all, and, despite a pre-Covid negative cash flow of $11,000 to
  23   $26,000 per year, does not appear to have any difficulty making
       mortgage payments. (Declaration of Natalie Adomian ¶ 3).
  24   Adomian’s declaration also undercuts AAGLA’s contention that
       landlords will not be able to recover monetary damages, as she
  25   states that her delinquent tenant earns at least $225,000 per year,
       and likely significantly more. (Id. at ¶ 5.)
  26        36
               The court in no way intends to minimize the hardship the
       declarant faces, and acknowledges that the declarant is paying a
  27   portion of the mortgages out of his savings. The monetary harm the
       declarant describes, however, do not rise to the level of
  28   irreparable harm.

                                            22
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 23 of 28 Page ID #:1325



   1   the second declarant does state that her father is unable to make
   2   mortgage payments, and that one out of seven of his tenants is
   3   currently not paying rent, she further states that the mortgagor
   4   bank has agreed to one lengthy extension, and the declaration does
   5   not indicate that the bank has expressed any intention to foreclose
   6   in the foreseeable future.      (Declaration of Evelyn Garcia, ¶¶ 4,
   7   8.)   The court is not aware of any evidence that mortgagors are, in
   8   fact, generally eager or likely to foreclose on residential rental
   9   units in the current environment.         See Aliya Medcare, 2014 WL
  10   12526382, at *4 (“It is not enough that the claimed harm be
  11   irreparable; it must be imminent as well.” (citing Caribbean Marine
  12   Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)).
  13   Indeed, under the present circumstances, including the very
  14   Moratorium that AAGLA seeks to invalidate, mortgagors may have
  15   little incentive to foreclose and significant motivations to come
  16   to accommodations with property owners.        Furthermore, it is not
  17   clear that Mr. Garcia’s difficulties are attributable to the
  18   Moratorium, as his mortgage was already delinquent by April 2,
  19   2020.37    (Garcia Decl., Ex. A.)
  20         Even putting all these considerations aside, AAGLA has failed
  21   to show that the preliminary injunction it seeks will prevent the
  22   harms it alleges.    The Moratorium represents but one layer of
  23   protection Los Angeles renters currently enjoy.         California state
  24   authorities have not remained idle in the face of the COVID crisis.
  25   In late August, the state legislature passed Assembly Bill 3088,
  26
             37
              Again, this Court has no intention of minimizing the
  27   difficulties faced by Mr. Garcia or any other landlord. Those
       difficulties do not, however, constitute irreparable harm for
  28   purposes of a preliminary injunction enjoining the Moratorium.

                                            23
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 24 of 28 Page ID #:1326



   1   the COVID-19 Tenant Rights Act (the “State Law”).         The State Law is
   2   similar in some ways to the City’s Moratorium, insofar as it also
   3   prohibits no-fault evictions and evictions for COVID-related rent
   4   delinquencies, without limiting landlords’ ability to seek unpaid
   5   rent through other means.      Cal. Code Civ. P. §§ CCP § 116.223,
   6   1179.03, 1179.03.5.     The State Law generally does not affect pre-
   7   existing local measures, such as the Moratorium, except to (1)
   8   trigger the commencement of any existing local rent repayment grace
   9   periods, including those conditioned upon the end of a declared
  10   state of emergency, on March 1, 2021, and (2) terminate any such
  11   repayment periods on March 31, 2022.       Cal. Code Civ. P. § 1179.05.
  12        In some aspects, however, the State Law goes beyond the
  13   Moratorium in ways that are more burdensome on landlords.           The
  14   Moratorium, for example, allows evictions for back rent that
  15   remains unpaid at the conclusion of the Moratorium’s twelve-month
  16   grace period.    Under the State Law, in contrast, tenants can never
  17   be evicted for any COVID-related missed rent incurred between March
  18   1, 2020 and August 31, 2020.      Cal. Code Civ. P. § 1179.04(a).
  19   Similarly, tenants can never be evicted for failure to pay rent
  20   that comes due between September 1, 2020 and January 31, 2021, so
  21   long as the tenant pays, no later than January 31, twenty-five
  22   percent of the rent due during that period.38        Cal. Civ. Code §
  23   1179.03(g)(2)(B).    Thus, although the State Law provides for a
  24   shorter grace period than does the City Moratorium, it also
  25   essentially forgives, for eviction purposes (and eviction purposes
  26
            38
              These protections only apply to tenants who provide
  27   landlords with a declaration that the tenant has missed rent due to
       decreased income or increased expenses attributable to COVID-19.
  28   The City Moratorium has no equivalent attestation requirement.

                                            24
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 25 of 28 Page ID #:1327



   1   only), 100% of six months’ rent and up to 75% of rent for a further
   2   five months.    The City Moratorium includes no comparable
   3   “forgiveness” provisions.
   4          Notwithstanding the seemingly greater impacts of the State
   5   Law, AAGLA does not challenge the constitutionality of the State
   6   Law.    To the contrary, AAGLA argues that the State Law is more
   7   reasonable than the Moratorium and, at that “we can certainly
   8   assume that the state law is constitutional.”         Against the backdrop
   9   of a presumptively valid State Law, however, it is unclear to the
  10   court how a preliminary injunction setting aside the Moratorium
  11   would aid Los Angeles landlords or, by the same token, how denial
  12   of such relief would put landlords in a materially worse position
  13   than that in which they would otherwise be.        In arguing that the
  14   Moratorium is unreasonable, AAGLA made much of the fact that the
  15   City Ordinance does not guarantee landlords even partial payments
  16   contemporaneous with occupancy.       But neither does the State Law.
  17   Under the State Law, for example, a qualifying tenant who paid zero
  18   rent for the month of September, and pays zero rent for four months
  19   thereafter, cannot be evicted until February.         AAGLA’s members will
  20   not possibly suffer irreparable harm in the absence of an order
  21   preliminarily enjoining a Moratorium that, at the current juncture,
  22   does essentially the same thing as the admittedly reasonable and
  23   presumptively valid State Law.39
  24
              39
              Of course, as discussed above, the City Moratorium and the
  25   State Law are not coterminous. But none of the most salient
       differences changes the result here. Although the State law does
  26   not restrict landlords’ ability to seek late fees or interest at
       some point in the future, neither does it allow them to pursue
  27   evictions for such sums now. Furthermore, such purely economic
       damages cannot constitute irreparable harm, as explained above.
  28                                                        (continued...)

                                            25
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 26 of 28 Page ID #:1328



   1        For these reasons, AAGLA has failed to demonstrate any
   2   likelihood of irreparable harm.
   3        C.    Balance of equities and the public interest
   4        “Where the government is a party to a case in which a
   5   preliminary injunction is sought, the balance of the equities and
   6   public interest factors merge.”       Padilla v. Immigration & Customs
   7   Enf’t, 953 F.3d 1134, 1141 (9th Cir. 2020) (citing Drakes Bay
   8   Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014)).           As the
   9   court’s prior discussion makes clear, the COVID-19 crisis is
  10   unparalleled in this country’s modern history.         It is, quite
  11   literally, a matter of life and death.        The economic damage the
  12   pandemic has wrought, if left unmediated by measures such as the
  13   City Moratorium, would likely trigger a tidal wave of evictions
  14   that would not only inflict misery upon many thousands of displaced
  15   residents, but also exacerbate a public health emergency that has
  16   already radically altered the daily life of every city resident,
  17   and even now threatens to overwhelm community resources.          The
  18   hardships wrought upon residential landlords as an unintended
  19   consequence of the City’s efforts are real, and are significant,
  20   but must yield precedence to the vital interests of the public as a
  21   whole.
  22        This Court will defer to the judgment of local authorities,
  23   who have the unenviable task of weighing all of the relevant
  24   considerations and choosing the least of all possible evils.
  25
  26        39
             (...continued)
       And, although AAGLA makes much of the Moratorium’s lack of an
  27   attestation requirement, AAGLA does not explain how that lack
       “deprive[s] landlords of meaningful tools and resources” in a way
  28   that causes immediate, irreparable harm. (Reply at 26:6-7.)

                                            26
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 27 of 28 Page ID #:1329



   1   It bears repeating, however, that the COVID-19 crisis is national
   2   in scope, and demands a national response.
   3         Landlords and tenants alike are victims of the virus, both
   4   literally and economically.      Tenants should not have to live in
   5   fear of eviction because of a calamity that was not of their
   6   making.   Landlords should not have to live in fear of losing their
   7   hard-earned investments in our community because of a calamity that
   8   was not of their making.     Our citizens should not have to fight
   9   each other to avoid economic and personal ruin.
  10         Courts are an imperfect tool to resolve such conflicts.          So
  11   too are ordinances and statutes that shift economic burdens from
  12   one group to another.     The court respectfully implores our
  13   lawmakers to treat this calamity with the attention it deserves.
  14   It is, but for the shooting, a war in every real sense.          Hundreds
  15   of thousands of tenants pitted against tens of thousands of
  16   landlords - that is the tragedy that brings us here.          It is the
  17   court’s reverent hope, expressed with great respect for the
  18   magnitude of the task at hand, that our leaders, and not the
  19   courts, lead us to a speedy and fair solution.
  20   IV.   Conclusion
  21         Although it appears at this stage of proceedings that the City
  22   Moratorium substantially affects landlords’ contract rights, the
  23   manner in and extent to which it does so appears reasonable under
  24   the circumstances.     AAGLA has not, therefore, demonstrated a
  25   likelihood of success on the merits of its constitutional claims.
  26   Nor has AAGLA demonstrated a likelihood of irreparable harm, or
  27   that the balance of the equities or the public interest weigh in
  28

                                            27
Case 2:20-cv-05193-DDP-JEM Document 80 Filed 11/13/20 Page 28 of 28 Page ID #:1330



   1   favor of preliminary relief.      Accordingly, AAGLA’s motion for a
   2   preliminary injunction is DENIED, without prejudice.
   3
   4
   5
   6
   7   IT IS SO ORDERED.
   8
   9
  10   Dated: November 13, 2020
                                                   DEAN D. PREGERSON
  11                                               United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            28
